DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-7, 11-12, 16-17, 21-22, 24-25, 29-35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 2014/0271990 A1) in view of Todd, Jr. (US 6,099,879).
In regard to claims 1 and 38, Richards et al discloses a method of improving storage life of intact muscle tissue comprising contacting the muscle tissue with active phospholipase A2 (PLA2) enzyme ([0007]). 
In regard to the concentration of PLA2, Richards et al discloses that “[t]he PLA2 enzyme may be contacted at a concentration of no more than about 5 mg/kg, at a concentration of no more than about 2.5 mg/kg, at a concentration of no more than about 1 mg/kg, at a concentration of no more than about 0.7 mg/kg, at a concentration of no more than about 0.5 mg/kg, at a concentration of no more than about 0.25 mg/kg or at a concentration of no more than about 0.1 mg/kg. The PLA2 enzyme may be contacted at a concentration of between about 0.1 mg/kg and about 5 mg/kg or at a concentration of between about 0.25 mg/kg and about 2.5 mg/kg ([0007]).
Further in regard to the PLA2 concentration recitations in claims 1, 12, 16-17, 21, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the PLA2 concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the meat tissue products for preservation, Richards et al discloses meat tissues ([0080]), pet food ([0082]) and rendered products ([0085]).
In regard to the avian tissue and mammalian tissue products for preservation (claims 1, 22, 24-25), Richards et al discloses:
The present invention may be applied to virtually any meat product. Examples include avian tissue, amphibian tissue (frog), fish tissue, shellfish tissue, and red meat. Red meat includes pork tissue, beef tissue, bison tissue, mutton tissue, elk tissue, deer tissue, rabbit tissue. Avian tissue includes quail, chicken, dove, turkey, or ostrich. Shellfish tissue includes lobster, shrimp, crab, prawn, crawfish and molluscs (squid, octopus). Fish tissue includes capelin, cod, flounder, grouper, halibut, swordfish, mahi, salmon, redfish, sole, whitefish, tuna, amberjack, char, sea bass, striped bass, sunfish, crappie, catfish, bream, turbot, snapper, carp, chub, drum, haddock, hake, herring, mackerel, monkfish, mullet, rockfish, pollock, pompano, pufferfish, sardine, scrod, skate, sturgeon, tilapia, welk, and whiting. Another fish product is fish eggs, such as caviar ([0080]).

In regard to the comminuted muscle tissue (claims 1 and 38), Richards et al discloses:
 [0078] Surface applications are envisioned for specific cuts of meat and fish (e.g., beef steaks, pork chops, fish fillets). A fine mist of the PLA2 solution will be added to surfaces prior to raw storage. For ground products (e.g., fresh pork sausage) the PLA2 solution can be incorporated during mixing of raw materials and dry ingredients with the 3% allowable water in this meat category. Mechanically separated poultry (MSP) is often treated with about 0.05% antioxidant solution or dispersion (weight to weight) ([0078]). 

Richards et al discloses that various additives may be further added to meat in order to “protect or modify its flavor or color, to improve its tenderness, juiciness or cohesiveness, or to aid with its preservation” ([0062]). Richards et al discloses that meat additives include the following: 
[0063] Salt is the most frequently used additive in meat processing. It imparts flavor but also inhibits microbial growth, extends the product's shelf life and helps emulsifying finely processed products, such as sausages. Ready-to-eat meat products normally contain about 1.5 to 2.5 percent salt. 
[0064] Nitrite is used in curing meat to stabilize the meat's color and flavor, and inhibits the growth of spore-forming microorganisms such as C. botulinum. The use of nitrite's precursor nitrate is now limited to a few products such as dry sausage, prosciutto or parma ham.
 [0065] Phosphates used in meat processing are normally alkaline polyphosphates such as sodium tripolyphosphate. They are used to increase the water-binding and emulsifying ability of meat proteins, but also limit lipid oxidation and flavor loss, and reduce microbial growth. 
[0066] Erythorbate or its equivalent ascorbic acid (vitamin C) is used to stabilize the color of cured meat. 
[0067] Sweeteners such as sugar or corn syrup impart a sweet flavor, bind water and assist surface browning during cooking in the Maillard reaction.
[0068] Seasonings impart or modify flavor. They include spices or oleoresins extracted from them, herbs, vegetables and essential oils. 
[0069] Flavorings such as monosodium glutamate impart or strengthen a particular flavor. 
[0070] Tenderizers break down collagens to make the meat more palatable for consumption. They include proteolytic enzymes, acids, salt and phosphate. 
[0071] Dedicated antimicrobials include lactic, citric and acetic acid, sodium diacetate, acidified sodium chloride or calcium sulfate, cetylpyridinium chloride, activated lactoferrin, sodium or potassium lactate, or bacteriocins such as nisin. 
[0072] Antioxidants include a wide range of chemicals that limit lipid oxidation, which creates an undesirable "off flavor," in precooked meat products. 
[0073] Acidifiers, most often lactic or citric acid, can impart a tangy or tart flavor note, extend shelf-life, tenderize fresh meat or help with protein denaturation and moisture release in dried meat. They substitute for the process of natural fermentation that acidifies some meat products such as hard salami or prosciutto.

Richards et al is silent as to the rosemary extract as an additive. 
Todd, Jr. discloses “[a] method comprising the step of treating meat and meat products, including fish, poultry, fish products, and poultry products, with a stabilizing amount of rosemary extract or rosemary extract in combination singly or collectively with tocopherols, ascorbic acid, citric acid, or sodium tripolyphosphate, prior to exposure of the meat or meat products to ionizing radiation, enhances the flavor and shelf life thereof”. 
Todd, Jr. discloses the following benefits of treatment of meat with rosemary extract:
It is an object of the present invention to provide a new and improved method for controlling the formation of objectionable off-flavors and odors which can occur immediately after meat or meat products, e.g., meats, fish, poultry, meat products, fish products, or poultry products, are subjected to ionizing radiation for the purpose of radurization or sterilization, the said method being the treatment of meats, fish, poultry, meat products, fish products or poultry products with rosemary extracts or rosemary extracts in combination singly or multiply with tocopherols, ascorbic acid, citric acid, or sodium tripolyphosphate, prior to exposure of the same to ionizing radiation. 
 Another object of the invention is to provide a method of delaying the onset of oxidative rancidity during storage of meat, fish, poultry, meat products, fish products, or poultry products subsequent to irradiation, employing rosemary extracts or rosemary extracts in combination singly or multiply with tocopherols, ascorbic acid, citric acid, or sodium tripolyphosphate prior to exposure of said meat, fish, poultry, meat products, fish products, or poultry products to ionizing radiation. 
 Yet another object of the invention is a method for preserving the seasoning flavor of a seasoned meat, fish, poultry, meat product, fish product, or poultry product by employing rosemary extracts or rosemary extracts in combination singly or multiply with tocopherols, ascorbic acid, citric acid, or sodium tripolyphosphate prior to exposure of said seasoned meat, fish, poultry, meat product, fish product, or poultry product to ionizing radiation. 
 Still another object of this invention is a method of retarding the development of meat flavor deterioration (warmed over flavor) in irradiated meat, fish, poultry, meat products, fish products, or poultry products which are cooked and then reheated, by employing rosemary extracts or rosemary extracts in combination singly or multiply with tocopherols, ascorbic acid, citric acid, or sodium tripolyphosphate prior to exposure of said meat, fish, poultry, meat products, fish products, or poultry products to ionizing radiation  (Col. 5 lines 1-40).

In regard to the amount/concentration of rosemary extract recitations in (claims 1, 6-7 and 11), Todd, Jr. discloses “rosemary extract concentration ranges from about 50 ppm to about 5000 ppm based on total weight of the meat or meat product (Col. 6 lines 1-2).
Further in regard to the rosemary extract concentration, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the rosemary extract concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Both Richards et al and Todd, Jr. are directed to the method of meat treatment in order to improve the storage life of meat and retard the deterioration of meat. Richards et al teaches treatment of meat with active phospholipase A2 (PLA2) enzyme in combination with various additives including antimicrobials and antioxidant additives. One of ordinary skill in the art would have been motivated to modify Richards et al in view of Todd, Jr. and to further employ rosemary extract as an additive for the reasons as stated by Todd, Jr such as to control the formation of objectionable off-flavors and odors which can occur immediately after meat or meat products, and to delay the onset of oxidative rancidity during storage of meat, fish, poultry, meat products, fish products, or poultry products.
In regard to claims 29-30, Richards et al discloses “[t]he muscle tissue may be cooked or cured muscle tissue, or uncooked and uncured”.
Claim 31 is directed to the optional embodiment that is not required by claim 1.
In regard to claim 32, Richards et al discloses freezing the muscle tissue ([0008]).
In regard to claim 33, Richards et al discloses “[t]he muscle tissue may be treated at 0 to 6°C, including but not limited to using of ice cold PLA2 solution ([0008]).
In regard to claim 34, Richards et al discloses “[t]he muscle may be treated substantially in the absence of exogenous calcium ([0008]).
In regard to claim 35, Richards et al discloses “[t]he muscle may contain hemoglobin at levels that are 80% of fresh unstored tissue 2, 3, 4, 5, 6, 7, 8, 9 or 10 days following treatment” ([0008]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791